UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1857



DIVINE AWAH CHE,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 7, 2008                   Decided:   August 12, 2008


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elizabeth Holmes, KARAM & ASSOCIATES, P.A., Bloomington, Minnesota,
for Petitioner.   Jeffrey S. Bucholtz, Acting Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Jonathan
Robbins, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Divine Awah Che, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen his immigration

proceedings because of changed conditions in Cameroon.

           We have reviewed the record and conclude the Board did

not abuse its discretion in denying the motion.                   8 U.S.C.A.

§   1229a(c)(7)(A),    (C)   (West    2005   &   Supp.   2008);    8   C.F.R.

§ 1003.2(c)(2) (2008).       Accordingly, we deny the petition for

review for the reasons stated by the Board.        See In re: Che (B.I.A.

July 31, 2007).       Further, we grant Che’s motion to submit on

briefs. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                     - 2 -